Citation Nr: 0123203	
Decision Date: 09/24/01    Archive Date: 10/02/01	

DOCKET NO.  97-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected low back disorder.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from January 1974 to September 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

In an October 2000 Board remand, at page 12, it was indicated 
that the VA examiner who conducted the VA examination in 
April 2000, provide a complete rationale for his opinion that 
"it is as likely as not that some damage was incurred to the 
cervical spine and/or aggravated by his service accident."  
The record reflects that the veteran was afforded a VA 
examination in November 2000, but the record does not 
indicate that an attempt has been made to secure the complete 
rationale relating to the April 2000 opinion.  

In an August 2001 statement, a VA physician indicates that 
the veteran was a patient at the VA Oakland Park Outpatient 
Clinic.  The record does not indicate that an attempt has 
been made to obtain recent records relating to treatment of 
the veteran at this VA facility.  This physician also 
indicates that the veteran's currently manifested cervical 
spine disability is related to his active service, but does 
not indicate a complete rationale for that conclusion or that 
a review of the veteran's entire record has been 
accomplished. 

An April 2000 RO decision denied service connection for 
intervertebral disc disease of the lumbar spine as being not 
well grounded.  The veteran perfected an appeal from that 
decision and an October 2000 Board decision also denied 
service connection for intervertebral disc disease of the 
lumbar spine as being not well grounded.  These denials fall 
within the window from July 14, 1999, to November 9, 2000.  
There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also recently published 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), promulgated pursuant to the enabling statute.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the VA Oakland 
Park Outpatient Clinic and request copies 
of all recent relevant records relating 
to treatment of the veteran at that 
facility.  

3.  The RO should request that the VA 
physicians who provided the April 2000 
examination and August 2001 statements 
provide a complete rationale for their 
opinions regarding a relationship between 
any currently manifested cervical spine 
disability and the veteran's service.  If 
either or both of these physicians are 
unavailable to provide such rationale or 
are unable to provide such rationale, 
this should be documented in the record.  

4.  Then, the veteran should be afforded 
a VA examination to determine whether any 
currently manifested cervical spine 
disorder exists as well as for the 
purpose of determining whether the 
veteran has intervertebral disc disease 
of the lumbar spine and, if so, whether 
it is related to his military service or 
a service-connected disorder.  The 
examiner is also requested to set forth 
all symptoms that are related to the 
veteran's lumbar strain and residuals of 
a fractured transverse process of L1 with 
wedging and myositis.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner is requested to review the 
entire claims file, including the April 
2000 VA examination report and the August 
2001 letter from the VA physician and 
offer an opinion as to whether it is at 
least as likely as not that that the 
veteran has any currently manifested 
cervical spine disorder or intervertebral 
disc disease of the lumbar spine that 
existed during the veteran's active 
service or is related to his active 
service, or is proximately due to or been 
chronically worsened by his 
service-connected lumbar strain with 
residuals of fractured transverse process 
of L1 with wedging and myositis.  The 
examiner is also requested to determine 
if there are symptoms related to the 
veteran's low back that are the result of 
disability unrelated to the veteran's 
service-connected lumbar strain with 
residuals of fractured transverse process 
of L1 with wedging and myositis.  If such 
symptoms exist, they should be 
identified.  A complete rationale should 
be provided for all opinions given.  

5.  Then the RO should readjudicate the 
issues on appeal on a de novo basis.  The 
RO should also readjudicate the issue of 
entitlement to service connection for 
intervertebral disc disease of the lumbar 
spine, including as secondary to the 
veteran's service-connected low back 
disorder.

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



